El Juez Asociado Senos Wolf,
emitió la opinión del tribunal.
El 28 de julio de 1928, este tribunal resolvió que una de-*769manda entablada a nombre de nn finado era nula, y que la misma no podía ser enmendada substituyendo el nombre de los herederos. Esa decisión fué dictada en respuesta a una petición de certiorari presentada por Gregorio Mariñelarena y Rafael Bernabé, los allí demandados, para anular la ac-tuación de la Corte de Distrito de San Juan al permitir la enmienda.'
Los herederos del finado instituyeron entonces pleito dé desahucio contra Gregorio Mariñelarena y Rafael Bernabé. La corte inferior resolvió que no procedía la demanda contra Rafael Bernabé, y dictó sentencia desalojando a Gregorio Marinelareña. Éste apeló, y el caso está ante nosotros me-diante moción para desestimar el recurso.
El pleito de desahucio se basaba en la falta de pago de los cánones de arrendamiento. Es ley familiar que al in-terponerse la apelación en tales pleitos, los-cánones de arren-damiento deben ser consignados en la secretaría de la corte, o debe afianzársele su pago al demandante. De lo contra-rio, la apelación está sujeta a ser desestimada. Todos los-cánones de arrendamiento que iban venciendo, a excepción de uno, fueron sin duda alguna consignados en una suma en conjunto. La suficiencia de la consignación correspondiente al primer plazo adeudado, o sea, el de enero de 1928, es la cuestión a resolver en este caso. El demandado y apelante dice, y subraya su aseveración, que los $135 correspondien-tes al mes de enero de 1928 no fueron incluidos en dicha suma total “porque ya estaba consignada en la corte el pleito anterior a disposición de los demandantes-apelados, y ellos.sa-bían y les constaba que tal cantidad se encontraba allí a su disposición, según se deja alegado.” ■
 No nos detenemos a considerar extensamente si el dinero que ha sido consignado en un pleito instituido a nombre de una persona que ha fallecido podría dar a los demandantes el derecho de retirarlo. Ellos podrían confrontarse con la alegación de que el dinero así depositado no había sido en forma alguna consignado a su disposición, especialmente *770en vista de que los demandados insistían en que los deman-dantes no tenían derecho a inmiscuirse en el litigio y a soli-citar el derecho de enmendar la demanda.
Lo que si resolvemos es que el dinero depositado en una suma total o en un litigio que es nulo e ineficaz, no consti-tuye un cumplimiento de la ley de desahucio. Los artículos 12 y 15 de la ley de desahucio leen así:
“Sección 12. No se admitirá al demandado el recurso de apela-ción si no consigna en secretaría el importe del precio adeudado hasta la fecha de la sentencia, cuando el desahucio se funde en falta de pago de las cantidades convenida^.
“En cualquier otro caso será requisito indispensable para ejerci-tar el recurso de apelación por parte del demandado, que éste otor-gue fianza, a satisfacción del tribunal, para re'sponder de los dañog y perjuicios que puedan irrogarse al demandante, y de las costas de la apelación.
“Tanto la consignación como la fianza de que habla la presente sección deberán quedar formalizadas dentro del término concedido para la apelación.
“Sección 15. — En la's apelaciones interpuestas en juicios estable-cidos por falta de pago del canon estipulado, cualquiera que sea el estado del recurso, el demandante puede solicitar que se sobresea en el mismo, si el demandado no consignase en la secretaría del tribunal el importe de todos y cada uno de los arrendamientos que vayan venciendo.”
El canon, de referencia era el primero adeudado, y su con-signación se hacía necesaria a virtud de la sección 12, y ne-cesariamente debió hacerse con posterioridad a la sentencia. Hasta tanto se dicta sentencia, el demandado no tiene obli-gación alguna de efectuar la consignación. Por tanto, una consignación hecha en un pleito distinto o en conjunto en una fecha que sin duda alguna es anterior a la sentencia, no es un cumplimiento de la ley. Los demandantes no estaban más obligados a averiguar si se había hecho una consignación unos meses antes que a investigar si la misma se había efec-tuado años antes.
Si bien el estatuto no lo dice así en tales o cuales palabras, creemos que la consignación debe identificarse como perte-*771neciente a un pleito determinado. “Tanto la consignación como la fianza de que fiabla la presente sección deberán que-dar formalizadas dentro del término concedido para la ape-lación.” Estas palabras difícilmente pueden referirse a una mera consignación indefinida o no identificada, sino que la “formalización” o la solicitud haciendo la consignación de-ben llevar el título del pleito pendiente. De todos modos, las palabras arriba copiadas demuestran que la consignación debe formalizarse “dentro del término concedido para la ape-lación,” o sea, después de dictarse la sentencia. El deman-dado no puede anticipadamente pagar a la corte una suma de dinero para ser utilizada como una consignación en caso de que se dicte sentencia en su contra. Las secciones 12 y 15 en forma alguna prevén tal procedimiento, y el hecho de que haya habido un pleito anterior fracasado no puede ayu-dar al demandado.
El demandado y apelante no tenía derecho a depender de una consignación efectuada por virtud de un pleito que había sido declarado nulo e ineficaz, especialmente si esa nulidad fué el resultado de sus propias actuaciones.

Debe desestimarse la apelación.